DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (hereafter Chiu; WO 2007007916 A1).
	Regarding claim 1, Chiu discloses an apparatus comprising:
a microphone configured to receive a noise sound (31 in Fig. 1, lines 5-7 of p. 6);
a speaker (9 in Fig. 1);
a storage (33 in Fig. 1) configured to store a plurality of sound waveforms (p. 6, lines 8-14) and a warning sound source corresponding to each sound waveform of the plurality of sound waveforms (p. 8, lines 15-21); and
a controller configured to:
generate a noise canceling signal based on the noise sound (by 343 in Fig. 1, p. 8, lines 25-27, p. 10, lines 2-8, Fig. 2);
control the speaker (9) to output a noise canceling sound corresponding to the noise canceling signal;
compare a waveform of the noise sound with the plurality of sound waveforms (p. 7, lines 3-8 and 9-20, step 403 in Fig. 3; p. 11, lines 3-5) when a sound pressure level of the noise sound is greater than a threshold value (threshold value reads on a level greater than 0, step 402; the comparison cannot perform if the sound pressure level is not greater than 0); and
when the waveform of the noise sound matches any sound waveform of the plurality of sound waveforms (p. 7, lines 1-8), control the speaker to play a warning sound source corresponding to the sound waveform matching the noise sound (steps 404-405; p. 8, lines 15-21).
“A vehicle” clause found in the preamble of an apparatus claim is not afforded the effect of a distinguishing limitation unless the body of the claim sets forth structure which refers back to, is defined by, or otherwise draws life and breadth from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Thus, a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480; Ex parte Mott 190 USPQ 311, 313 (PTO Bd. of App. 1975).
Regarding claim 8, the claimed feature reads on the output intensity of ANC as 0.
Claim 19 corresponds to claim 1. The claimed “correcting the noise signal” reads on analyzing/processing the noise signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu.
Regarding claim 2, Chiu fails to show to stop an output of the noise canceling sound when comparing the waveform of the noise sound with the plurality of sound waveforms. As taught in the background, it is important that the user can hear the important external sound, such as car horn (p. 1) or bicycle bell (p. 2). Not all external sound should be cancelled using ANC. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu by stop generating ANC sound when comparing the waveform of the noise sound with the plurality of sound waveforms in order to ensure that the user can hear environmental sound before it is being determined that an alarm should be generated.
Regarding claim 11, Chiu teaches determining a similarity (lines 9-20 of p. 7), but fails to show that the preset value is changed according to environment information.  Chiu uses the phrase which is subjective. By giving the user the option to define “sufficiently small”, such as the user is at a very noisy environment, the user can determine the sensitivity of the noise classification and warning sound generation, such as being less sensitive. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu by use adjusting the value being deemed as “sufficiently small” in order to accommodate the user’s preference when he/she is at different environment.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Shibuya (US 20180240453 A1).
Regarding claim 12, most of limitations correspond to those in claim 1. Chiu teaches a control method with each and every claimed steps, but fails to show a control method of a vehicle. Chiu does not specify the specific location that the user wears the earphone. Chiu’s device allows the user, while wearing the earphones and listening to ANC sound and/or desired sound from a player (7), to be aware of presence of important environmental sound surrounding him/her. Shibuya teaches a similar device (Figs. 1 and 5) and explicitly teaches that the user should be informed about the external environment while he/she is in action/activity, including driving a vehicle ([0064]). Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu in view of Shibuya by informing the user wearing the earphones any immediate danger surrounding him/her regardless where the user is, including inside a vehicle, in order to ensure that the user is not completely isolated by the ANC earphones.
Regarding claim 13, Chiu fails to show to stop an output of the noise canceling sound when comparing the waveform of the noise sound with the plurality of sound waveforms. As taught in the background, it is important that the user can hear the important external sound, such as car horn (p. 1) or bicycle bell (p. 2). Not all external sound should be cancelled using ANC. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu and Shibuya by stop generating ANC sound when comparing the waveform of the noise sound with the plurality of sound waveforms in order to ensure that the user can hear environmental sound before it is being determined that an alarm should be generated.
Claims 3-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Kemmerer et al. (hereafter Kemmerer; US 20220091674 A1).
Regarding claim 12, most of limitations correspond to those in claim 1. Chiu teaches a control method with each and every claimed steps, but fails to show a control method of a vehicle. Chiu does not specify the specific location that the user wears the earphone. Chiu’s device allows the user, while wearing the earphones and listening to ANC sound and/or desired sound from a player (7), to be aware of presence of important environmental sound surrounding him/her. Kemmerer teaches a similar device (Figs. 1 and 3) and explicitly teaches that the user should be informed about the external environment. Kemmerer further teaches that earphones could be in other form, such as speaker system of a vehicle ([0048]). Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu in view of Kemmerer by informing the user wearing the earphones any immediate danger surrounding him/her regardless where the user is, including inside a vehicle, in order to ensure that the user is not completely isolated by the ANC earphones.
Regarding claim 13, Chiu fails to show to stop an output of the noise canceling sound when comparing the waveform of the noise sound with the plurality of sound waveforms. As taught in the background, it is important that the user can hear the important external sound, such as car horn (p. 1) or bicycle bell (p. 2). Not all external sound should be cancelled using ANC. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu and Kemmerer by stop generating ANC sound when comparing the waveform of the noise sound with the plurality of sound waveforms in order to ensure that the user can hear environmental sound before it is being determined that an alarm should be generated.
Regarding claims 4, 5, 15 and 16, Chiu fails to show the specific of threshold or detecting continuous sound. Chiu teaches that the user wearing an earphone should not be isolated without noticing the danger in the environment. To selectively notify a driver of the detected ambient sound, the driver would be more aware of his/her surrounding and prevent accident. Kemmerer teaches a similar earphone. To make the system more efficient, Kemmerer teaches that only sound that exceeding an average background noise level would be considered as an event of interest ([0077]) before further analysis is applied (Fig. 6), such as determining the distance between the sound event and the user based on a frequency of the noise sound ([0089], [0038]) when the noise sound is classified as a continuous noise sound (“dog” and “siren”, e.g., in Fig. 6 are continuous sound). The user would be informed of the location of the detected sound event if it is determined that the user’s attention is needed immediately ([0036]). This type of notification would give the user more direct and clear information of the sound event that needs his/her attention. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu in view of Kemmerer by adjusting the threshold based on the detected average background level and determining the distance of the sound event from the user in order to provide a more efficient system by only comparing the sound event that is above a threshold and a better notification by informing the user the location of the detected sound event.
Regarding claims 3 and 14, Chiu fails to show the action when there is no match between the detected noise and the stored waveforms. Chiu fails to identify how many waveforms and the name of each waveform. One skilled in the art would have expected that the waveforms would consist of common sound that would require the user’s immediate attention, such as siren or other sound generated by emergency vehicle. It is common sense that the stored waveforms are limited. One would have expected that some detected sound would not match the stored waveforms due to the limit imposed by the storage. Some of the unmatched sound might be of interest to the user. By giving user an option to hear those sound, the user can decide whether the sound should be cancelled or not. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu and Kemmerer by giving the user an option of stopping generating ANC sound if some sound do not match with any of stored waveforms in order to let the user to decide whether to those sound should warrant his/her attention or should be cancelled.
	Regarding claims 6, 7, 17 and 18, Chiu fails to show the volume of the warning sound source and the volume of the ANC sound are adjusted based on the frequency of the noise sound. Volume, as one would have expected, is a sound effect that would give the user a strong impression. When the volume is louder, the user would, in general, pay more attention comparing with a softer sound. It is expected that certain situation is more important than others. For example, when detecting a siren with high frequency, increasing the volume would cause the user to recognize it in a shorter amount of time and recognize the priority. Similar common sense would apply to ANC sound. ANC sound, as taught in Chiu, should not cancel out the warning sound. To ensure that the user can hear the warning sound, the intensity ANC sound would be reduced. Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu and Kemmerer by utilizing the adjustable sound volume as a tool for generating the warning sound and the ANC sound in order to ensure that the user would recognize the urgency of the matter if the detected noise signal is emergency related, such as with high frequency siren.
Claims 1, 8-10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 20200198652 A1) and Chiu.
Regarding claim 1, Deshpande discloses a vehicle comprising:
a microphone configured to receive a noise sound (50 in Fig. 1, [0018]);
a speaker (88 in Fig. 1);
a storage (33 in Fig. 1) configured to store a warning sound source (chimes, [0021]); and
a controller configured to:
control the speaker (88) to output a sound;
determine when a sound pressure level of the noise sound is greater than a threshold value ([0025], Fig. 2); and
control the speaker to play a warning sound source (Figs. 2, 4-5).
Deshpande fails to teach how to analyzing microphone signal to generate ANC or stored warning sound. In the background, Deshpande teaches that noise presented to driver inside the vehicle could distract the driver ([0003]). Chiu teaches a sound processing method that would provide either noise cancellation sound or audible warning depending on the detected microphone signal. The waveform of the microphone signal is being compared with a plurality of sound waveforms stored in a storage. If the microphone signal is a signal representing an important event, such as car braking sound previously stored, an audible message is generated to inform the driver of the immediate danger (lines 15-18 of p. 8). Deshpande also teaches the collision avoidance by generating both audible and visual message directing the driver to press brake (Fig. 5). Although Chiu teaches that the user is isolated from the environment when he/she wears the earphone, Chiu teaches the importance of providing ambient sound awareness to the user. Chiu’s teaching is compatible with Deshpande in the sense that both systems teach that an audible warning message is generated when the user is isolated from an external environment and an emergency event surrounding the user is detected. Chiu’s teaching would enhance the functionality of collision avoidance by utilizing sound sensor to determine whether a significant braking sound is detected. In addition to generating audible warning, Chiu teaches ANC which would reduce the interior noise when non-important event is detected (steps 403 and 410 in Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art to modify Deshpande in view of Chiu by analyzing the waveform of the microphone signal in addition to microphone signal level in order to generate audible warning message when an audible emergency event is detected or generate ANC sound when nonemergency event is detected.
Regarding claim 8, the claimed feature reads on the output intensity of ANC as 0 as taught in Chiu.
Regarding claim 9, the combination of Deshpande and Chiu meets the claimed volume adjustment based on the sound pressure level of the noise (steps 108-124 in Fig. 2, [0025]-[0026] of Deshpande).
Regarding claim 10, Deshpande teaches a display (84) for displaying a warning message correspond to a sound waveform ([0025], [0027], [0028], [0034], Fig. 4).
Claim 12 corresponds to claim 1
Claim 19 corresponds to claim 1. The claimed “correcting the noise signal” reads on analyzing/processing the noise signal.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee et al. (hereafter Lee; US 20200337510 A1).
Regarding claim 20, Chiu fails to show the noise signal is being weighted. Human ear is not linear, that is, it is more sensitive to certain frequency than others. By weighting the detected noise signal from the microphone, the system can efficiently analyze the detect noise signal that is detected by the human ear. Lee is cited here to teach the general concept of measuring the noise level by correcting the noise signal using a A-weighting filter ([0005]). Thus, it would have been obvious to one of ordinary skill in the art to modify Chiu in view of Lee by applying A-weighting filter to the microphone signal in order to efficiently determine the noise level that is recognized by the human ear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PING LEE/           Primary Examiner, Art Unit 2654